UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 5, 2011 MTS SYSTEMS CORPORATION (Exact name of registrant as specified in its charter) Minnesota 0-2382 41-0908057 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 14000 Technology Drive Eden Prairie, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (952) 937-4000 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) Item 2.02.Results of Operations and Financial Condition On May 5, 2011, the registrant issued a press release regarding the registrant’s results of operations for the second quarter ended April 2, 2011.The full text of the press release is furnished as Exhibit 99.1 to this Form 8-K. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit 99.1 – Press Release issued on May 5, 2011 regarding the registrant’s results of operations for the second quarter ended April 2, 2011 furnished pursuant to Item 2.02 of this Form 8-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MTS SYSTEMS CORPORATION (Registrant) Date:May 5, 2011 By: /s/ SUSAN E. KNIGHT Susan E. Knight Vice President and Chief Financial Officer MTS SYSTEMS CORPORATION FORM 8-K REPORT INDEX TO EXHIBITS Exhibit No. Description Press Release issued on May 5, 2011 regarding the registrant’s results of operations for the second quarter ended April 2, 2011 furnished pursuant to Item 2.02 of this Form 8-K.
